Citation Nr: 1437154	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  03-13 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased disability rating for residuals of a T8 compression fracture, currently evaluated as 10 percent disabling, to include restoration of a previously assigned 40 percent rating.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 25, 2013.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his brother


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1976.    

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran and his spouse offered testimony regarding his thoracic spine disability before a Veterans Law Judge (VLJ) at a hearing in September 2004.  A transcript of this hearing is associated with the claim file.  A September 2010 letter informed the Veteran that the VLJ who conducted his initial September 2004 hearing was no longer at the Board.  In a response that same month, the Veteran asked to be scheduled for a new hearing.  The Veteran, his spouse, and his brother appeared at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in August 2011.  A transcript of the hearing is in the Veteran's file. 

Although there are multiple ways to construe the procedural history of this claim, the Board concludes that both the issue of entitlement to restoration of a 40 percent rating and the issue of entitlement to an increased rating for a thoracic spine disability are properly before the Board.  The Veteran's April 2003 substantive appeal could be read as pertaining only to the increased rating issue, as no specific statement of the case has been issued with regard to the restoration issue.  However, as the Board has taken testimony and developed the issue of entitlement to a restoration, it deems this issue properly before the Board.  See Percy v. Shinseki, 23 Vet. App. 37, 47-48 (2009).

The issue of entitlement to a TDIU prior to March 25, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The RO increased the Veteran's rating for his service-connected thoracic spine disability from noncompensable to 40 percent in a March 2002 rating decision.  

2.  Prior to reducing the Veteran's rating for his thoracic spine disability in the March 2003 rating decision, the RO did not comply with the appropriate due process measures.  

3.  Over the course of the entire appeal period, the Veteran's thoracic spine disability has not resulted in ankylosis of the thoracolumbar spine or incapacitating episodes of 6 weeks or longer.  


CONCLUSIONS OF LAW

1.  The March 2003 reduction of the rating for a thoracic spine disability was not proper, and restoration of the 40 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105, 3.500, 3.501 (2013).  

2.  The criteria for a disability rating in excess of 40 percent for a thoracic spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285-95 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285-95 (2003); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5214-5215 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

An April 2001 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  Though the Veteran was not initially informed of the need to show the impact of his disabilities on his daily life and occupational functioning, this information was provided in numerous supplemental statements of the case, the most recent one coming in March 2014.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield, 444 F.3d at 1333-34.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  He has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c) (2).  Over the course of his appeal, multiple VVA examinations have been conducted.  The Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Instead, these examinations provide sufficient information to rate the Veteran under all possible Diagnostic Codes over the entire appeal period.  

The Veteran's appeal was remanded in April 2007, April 2009, May 2011, and July 2012.  After review of the record, the Board finds substantial compliance with its various remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has been afforded a hearing before a AVLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the AVLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate his claim.  The AVLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The AVLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history and his symptoms.  The Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate his claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2005); Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).

Restoration of the 40 Percent Rating

To properly reduce a disability rating, VA must meet both procedural and substantive benchmarks.  Procedurally, where the reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Id.  The Veteran must also be informed that he may request a predetermination hearing prior to the reduction.  Id. § 3.105(i) (1).  Following this 60 day period, a final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id. § 3.105(e).

Following the Veteran's February 2001 claim, the RO increased the Veteran's thoracic spine disability rating from a 0 percent to 40 percent disabling in a March 2002 rating decision, and notified him in an April 2002 letter.  The Veteran filed a notice of disagreement, arguing that he was entitled to a disability rating in excess of 40 percent.  In a March 2003 statement of the case, the RO determined that it rated the Veteran under an improper Diagnostic Code, resulting in his being assigned a higher disability rating than what was warranted by the evidence.  The thoracic spine disability rating was reduced to 10 percent, effective February 2001, the date of the claim for increase.  A March 2003 rating decision effectuated the reduction, and sent notice of this decision in April 2003, including information that his payment was being reduced.

Given this history, the Board concludes that restoration is proper.  None of the above summarized procedural benchmarks were met here.  As the RO's action resulted in a reduction of compensation payments, a rating decision proposing the reduction was required.  However, rather than issuing such a proposed reduction, the RO simply reduced the Veteran's rating immediately.  

The RO is not immunized by the fact that it considered the March 2002 increase to have been in error.  The above summarized regulations apply to reductions based on administrative error the same as they do to improvements in an underlying disability.  See 38 C.F.R. §§ 3.105(a), 3.500(b) (2), 3.501(g).  

The Court of Appeals for Veterans Claims (Court) has consistently held that when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Such a result is called for here.  The Board finds that the restoration of the 40 percent rating is warranted.

Increased Rating

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

This case is complicated by the fact that the criteria for rating disabilities of the spine changed twice during the course of the Veteran's appeal.  Regulations pertaining to evaluating disabilities of the spine were revised, effective in September 23, 2002, and again effective September 26, 2003.  When the rating criteria are amended during the course of the appeal, the Board considers both the old and the current schedular criteria; should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  VAOPGCPREC 3-2000.

Prior to the March 2002 rating decision, the Veteran's thoracic spine disability was rated as noncompensably disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2001), covering residuals of fractured vertebra.  Under that Diagnostic Code, a 60 percent rating was assigned for residuals of vertebra fracture without cord involvement; abnormal mobility requiring neck brace.  A 100 percent rating was assigned for residuals of vertebra fracture with cord involvement, bedridden, or requiring long leg braces.  In cases not covered by these circumstances, the disability was to be rated in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrable deformity of vertebral body.  

The March 2002 rating decision rated the Veteran under 38 C.F.R. § 4.71a, Diagnostic Code 5285-5292 (2001).  That Diagnostic Code, covering limitation of motion of the lumbar spine, assigned a 40 percent rating for severe limitation of motion.  There was no higher rating possible under that Diagnostic Code.  

The March 2003 rating decision that reduced the Veteran's rating to 10 percent did so under 38 C.F.R. § 4.71a, Diagnostic Code 5285-5291 (2001).  That Diagnostic Code covered limitation of motion of the dorsal spine, and provided a 10 percent rating for severe limitation of motion.  There is no higher rating under this Diagnostic Code.  

Prior to September 23, 2002, intervertebral disc syndrome was rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  Under that Diagnostic Code, severe intervertebral disc syndrome; recurring attack with intermittent relief was assigned a 40 percent rating.  The maximum, 60 percent rating was assigned for pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  

Since September 23, 2002, intervertebral disc syndrome has been evaluated pursuant to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months are assigned a 40 percent rating, and incapacitating episodes having a total duration of at least 6 weeks during the past 12 months are assigned a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); revised at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

The September 26, 2003 revision replaced the various Diagnostic Codes from 5285 to 5295 with those found at 38 C.F.R. § 4.71a, Diagnostic Codes 5236-5243, instituting the General Rating Formula for Diseases and Injuries of the Spine.  The disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Under that Formula, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 2.  All measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 4.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999).

The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Given the above summarized law and regulations, there are few pathways by which the Veteran would be entitled to a disability rating in excess of 40 percent for his thoracic spine disability.  The evidence in this case is voluminous, and has been carefully reviewed; only evidence which directly pertains to the individual evaluations is discussed below.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5285 (in effect prior to September 2003), the evidence would have to show residuals of a fractured vertebra without cord involvement that resulted in abnormal mobility requiring a neck brace.  There is no evidence that the Veteran's disability ever resulted in symptoms this severe or requiring a neck brace.  An increased rating under this Diagnostic Code is not warranted.  

The Diagnostic Codes for limitation of motion in effect prior to September 2003 also do not warrant ratings in excess of 40 percent.  Notably, 40 percent is the highest rating available under Diagnostic Code 5292, and it is higher than any possible rating under Diagnostic Code 5291.  

As to degenerative disc disease, prior to September 23, 2002, an increased, 60 percent rating would only be warranted for pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  

The competent medical and lay evidence simply does not establish a thoracic spine disability so severe as to warrant greater than a 40 percent rating.  To the extent that neuropathy or other neurological findings are present, those have been found to related to non-service connected lumbar spine disabilities (a fact discussed in greater detail below).  The Veteran has consistently been found to have full strength and sensation in his extremities.  A 60 percent rating under this Diagnostic Code is not warranted.  

Since September 23, 2002, degenerative disc disease has been rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  A 60 percent rating would require incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); revised at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

An exhaustive review of the Veteran's claim file finds that, with the exception of the December 2012 VA examination, the Veteran has never been prescribed bed rest or been found to have incapacitating episodes.  Indeed, his VA treatment records show that he was frequently sent to physical therapy, but there have been no time that the Veteran has been prescribed bed rest by his physicians.  

The December 2012 VA examination found that the Veteran has had incapacitating episodes of at least 2 weeks but less than 4 weeks over the preceding 12 months.  There was no mention of whether these incapacitating episodes were described by a doctor or were based on the Veteran's report alone.  Regardless, incapacitating episodes of this length of time would warrant only a 20 percent rating, not an increased, 60 percent rating.  

Finally, the under the General Rating Formula for Diseases and Injuries of the Spine enacted in September 26, 2003, ratings in excess of 40 percent would only be warranted for unfavorable ankylosis of the thoracolumbar spine or of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2013).  None of the treatment records or the examination reports show that the Veteran has been diagnosed as suffering from ankylosis, precluding an increased rating under this formula.  

The record also does not establish symptoms outside those considered in the applicable schedular rating criteria such that consideration of an extraschedular rating for the thoracic spine disability is warranted.  As the Court of Appeals for Veterans Claims has previously held, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The voluminous evidence shows that the Veteran suffers from degenerative disc disease and various other disabilities across all areas of his spine.  These disabilities have resulted in decreased range of motion, pain with motion, and fatigue with repetitive motion.  

That being said, ankylosis is not shown, and other than the December 2012 examiner's report, there is no showing of incapacitating episodes.  Further, many of the Veteran's symptoms relate to nonservice-connected spine disabilities.  The Veteran injured his thoracic spine in an in-service car accident.  Since that time, the Veteran has had numerous subsequent spine injuries, including at work accidents in the 1980s.  

To the extent that the evidence shows that the Veteran's symptoms do not match the schedular criteria, those symptoms are related to his non-service connected disabilities.  Notably, the May 2002 VA examiner concluded that it is unlikely that the Veteran's lumbosacral or cervical pain are related to his thoracic spine disability.  The examiner from his December 2012 examination concluded that the Veteran's thoracic spine is responsible for only 20 percent of his current symptoms.  

In light of this evidence, the Board concludes that, as it pertains specifically to the Veteran's service-connected thoracic spine injury, the assigned Diagnostic Code more than adequately describes his current disability.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Restoration of a 40 percent disability rating for residuals of a T8 compression fracture is granted, effective February 6, 2001.   

Entitlement to a disability rating in excess of 40 percent for residuals of a T8 compression fracture is denied.  


REMAND

A March 2014 rating decision granted TDIU effective March 25, 2013.  The issue of entitlement to a TDIU prior to that date, however, remains on appeal.  

The Veteran has consistently maintained that he is unable to work on account of his back disability alone.  However, prior to September 2003, the Veteran's sole compensable rating is for his back.  As that disability is only rated as 40 percent disabling, the Veteran's combined disability rating falls short of the schedular threshold contained in 38 C.F.R. § 4.16(a) (2013).  Thus, prior to September 2003, a TDIU may only be assigned on an extraschedular basis.  38 C.F.R. § 4.16(b).

The Board cannot award a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance, as that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Remand is thus required.  

Accordingly, the issue of entitlement to TDIU prior to March 25, 2013, is REMANDED for the following actions:

1.  Refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination as to whether the claimant's disability picture warrants the assignment of a TDIU on an extraschedular basis prior to September 4, 2003.

2.  Readjudicate the appeal. If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


